Case 3:18-cr-00356-S Document 36 Filed 11/02/18         Page 1 of 2 PageID 85


                    UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF TEXAS
                          DALLAS DIVISION

UNITED STATES OF AMERICA,               )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )     CASE NO. 3:18-CR-356-S
                                        )
THOMAS SELGAS, et. al.                  )
                                        )
      Defendants.                       )

              ORDER MODIFYING CONDITIONS OF RELEASE

      Defendants Thomas Selgas, Michelle Selgas, and John Green have filed a

Joint Motion to Modify Conditions of Release (ECF No. 30) seeking to amend a

condition of pretrial release that precludes each them from contacting or

communicating with each other and other potential witness in this case. The Court

GRANTS the Motion, and Condition 7(g) of the Orders Setting Conditions of

Release as to each Defendant (see ECF No. 8, 11, & 14) are modified to permit:

      (i)     The parties to contact and communicate with potential witnesses and

              codefendants regarding the case if such contact and communication

              is supervised by their attorney or their attorney’s representative.

      (ii)    Defendant John Green is permitted to release any funds he holds in

              his IOLTA trust account on behalf of Thomas Selgas to Thomas Selgas.

      (iii)   Defendants John Green and Thomas Selgas are permitted to meet and

              communicate as necessary to conduct the legitimate business of John

              Green’s law office and their mutual business activities pertaining to
Case 3:18-cr-00356-S Document 36 Filed 11/02/18    Page 2 of 2 PageID 86


           their respective partnership interest in MyMail.




SO ORDERED.

November 2, 2018.



                              ____________________________
                              REBECCA RUTHERFORD
                              UNITED STATES MAGISTRATE JUDGE
